Citation Nr: 0918274	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-16 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claim.  The DRO hearing was scheduled and 
subsequently held in January 2006 at the Jackson RO.  The 
appellant testified at that time and the hearing transcript 
is of record.

The issue of entitlement to service connection for PTSD, on 
the merits, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection 
for PTSD in May 1997.  The Veteran did not file an appeal.

2.  The evidence received subsequent to the May 1997 RO 
rating decision includes subsequent VA treatment records, 
including a diagnosis of PTSD, and a statement of the 
Veteran's in service stressors.


CONCLUSIONS OF LAW

1.  The May 1997 decision of the RO denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.104(a) (2008).

2.  The evidence received since the May 1997 RO rating 
decision regarding the claim of entitlement to service 
connection for PTSD is new and material, and the claim of 
entitlement to service connection for PTSD is, therefore, 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a May 1997 rating decision, the RO denied service 
connection for PTSD on the basis that there was no clear 
diagnosis of the condition, and that the Veteran had failed 
to provide any statement of stressors.

The evidence of record at the time of the May 1997 rating 
decision included the available service treatment records; a 
VA examination report dated in February 1991; and VA 
treatment records dated March 1991 to January 1997.  The 
Veteran's service treatment records were negative for any 
diagnosis of a psychiatric condition.

Because the Veteran never submitted a Notice of Disagreement 
with the May 1997 rating decision, it became final based on 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  However, if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

In cases such as this, where the claim is filed on or after 
August 29, 2001, under 38 C.F.R. § 3.156(a), evidence is 
considered "new" if it was not previously submitted to 
agency decisionmakers.  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the May 1997 rating decision, subsequent VA 
treatment records were associated with the claims folder.  
These VA treatment records reveal a diagnosis of PTSD in May 
2003.  In addition, the Veteran submitted a statement of his 
in service stressors in August 2003.  In light of the basis 
for the RO's May 1997 determination, this evidence raises a 
reasonable possibility of substantiating the claim.  Thus, 
the evidence is "new and material" under the provisions of 
38 C.F.R. § 3.156(a), and the claim is reopened.

As the claim for service connection for PTSD has been 
reopened the Board will not discuss whether proper notice 
regarding reopening was issued.


ORDER

New and material evidence having been received to reopen a 
claim of entitlement to service connection for PTSD, the 
petition to reopen that claim is granted.


REMAND

The Veteran seeks entitlement to service connection for PTSD.  
The Veteran contends that his current PTSD is due to his 
exposure to mortar attacks while in service.

The Veteran reported that he was stationed in Phu Bai and 
that his unit came under enemy fire while he was there.  The 
Veteran's service personnel records reveal that the Veteran 
was stationed in the Republic of Vietnam from December 1968 
to December 1969 with the 32nd Medical Depot.  A report from 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) indicates that the 32nd Medical Depot was assigned to 
the 44th Medical Brigade and operated in Cam Ranh Bay, Long 
Binh, and Qui Nhon.  The report also indicated that in May 
1969 the Long Binh post received rocket fire.  The report 
indicated that the 32nd Medical Depot was not located Camp 
Hochmuth, Phu Bai.  

The Board acknowledges that, to date, VA has neither afforded 
the Veteran an examination nor solicited a medical opinion as 
to the nature, extent, onset and etiology of his diagnosed 
PTSD.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a 
medical examination and/or obtain a medical opinion when 
there is:  (1) competent evidence that the Veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, the Veteran's treatment records reveal that the 
Veteran has been diagnosed continuously with PTSD since 
August 2003.  The treatment records also reveal that the 
Veteran reported his experiences in Vietnam in conjunction 
with his treatment.  However, the treating physicians do not 
render any opinion associating the Veteran's reported 
stressors with his current diagnosis of PTSD.  As such, the 
claim must be remanded for an opinion to be rendered 
regarding whether the Veteran's PTSD is related to the 
Veteran's reported stressors.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall arrange for the 
Veteran to undergo a VA PTSD examination 
to determine the nature, extent, onset 
and etiology of any PTSD found to be 
present.  The claims file should be made 
available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  

The examiner should comment on the 
Veteran's report regarding the onset and 
symptoms of any PTSD found on examination 
and render an opinion as to whether it is 
at least as likely as not that the 
Veteran's PTSD is related to or had its 
onset during service, and particularly, 
to his in-service exposure to rocket and 
mortar fire in the Republic of Vietnam.  
The rationale for all opinions expressed 
should be provided in a legible report.  

2.  The RO/AMC shall review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted 
and completed in full.  Specific 
attention is directed to the requested 
examination report. The RO/AMC shall 
ensure that the medical report is 
complete and in full compliance with the 
above directives.  If the report is 
deficient in any manner or fails to 
provide the specific opinion requested, 
it must be returned to the examiner for 
correction.

3.  Thereafter, the RO/AMC shall 
readjudicate the Veteran's claim.  If the 
decision with respect to the claim 
remains adverse to the Veteran, he and 
his representative should be furnished 
Supplemental Statement of the Case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


